Case: 17-60657       Document: 00514570438         Page: 1     Date Filed: 07/25/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                          United States Court of Appeals

                                     No. 17-60657
                                                                                   Fifth Circuit

                                                                                 FILED
                                   Summary Calendar                          July 25, 2018
                                                                            Lyle W. Cayce
RAFAEL ANTONIO MENDOZA-VASQUEZ,                                                  Clerk


                                                  Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A209 293 538


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Rafael Antonio Mendoza-Vasquez, a native and citizen of El Salvador,
proceeding pro se, petitions for review of the Board of Immigration Appeals’
(BIA) dismissal of his appeal of the immigration judge’s (IJ) denial of his
application for asylum, withholding of removal, and relief under the
Convention Against Torture (CAT).                He asserts the IJ ignored crucial
background context on Salvadoran gangs and did not apply the appropriate


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-60657    Document: 00514570438     Page: 2   Date Filed: 07/25/2018


                                No. 17-60657

framework to determine whether he qualified for relief from removal as a
person fleeing Central American gangs based on his political opinion or a
political opinion imputed to him.
      As an initial matter, Mendoza does not address the reasons the BIA
articulated for upholding the IJ’s denial of his application for asylum,
withholding of removal, and CAT relief: he failed to challenge the IJ’s adverse
credibility determination, and to meaningfully challenge the denial of CAT
relief. He does not identify any error in the BIA’s analysis. Accordingly, he
has abandoned any challenges to the BIA’s dismissal of his appeal on those
grounds. E.g., Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003) (issues
not raised and briefed considered abandoned).
      Further, we lack jurisdiction to consider his assertion that the IJ and
BIA erred by failing to consider his asylum claim based on political opinion,
because Mendoza did not present it to the IJ. See 8 U.S.C. § 1252(d)(1) (only
exhausted claims are reviewable); Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir.
2004) (“Failure to exhaust an issue creates a jurisdictional bar as to that
issue.”).
      DISMISSED IN PART; DENIED IN PART.




                                      2